 

EXHIBIT 10.2(m)

CYTEC SUPPLEMENTAL SAVINGS PLAN

(as amended and restated effective October 21, 2010)

Effective as of November 1, 1994, Cytec Industries Inc. (the “Company”)
established the Cytec Supplemental Savings and Profit Sharing Plan. The Cytec
Supplemental Savings and Profit Sharing Plan was restated in its entirety
effective July 22, 2003, to incorporate amendments made since the last
restatement and to permit Eligible Employees to choose the Cytec Stock Fund as a
hypothetical investment option.

The Cytec Supplemental Savings and Profit Sharing Plan was amended and restated
effective January 1, 2009 and renamed the Cytec Supplemental Savings Plan (the
“Plan”). The Plan, as amended and restated, is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
regulations thereunder and related guidance issued by the Internal Revenue
Service (“IRS”).

The Plan is amended and restated effective October 21, 2010 in order (i) to
incorporate the terms of Amendment No. 1 to the Plan dated as of November 20,
2009 and (ii) to better align the terms of the Plan with the terms of the
Savings Plan.

The Plan is intended to constitute an unfunded pension plan that is maintained
primarily for a select group of management or highly compensated employees and
which is exempt from Parts 2, 3, and 4 of Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The purpose of the Plan is to
provide each Section 401(a)(17) Eligible Employee and each Section 401(a)(17)
Participant with the opportunity to defer a portion of their annual Earnings and
to receive employer matching contribution, profit sharing contribution and
Transition Credits, and to provide Tax Limited Participants with employer
contribution amounts



--------------------------------------------------------------------------------

that such Tax Limited Participants would otherwise lose under the Savings Plan
as a result of the limit on tax Limited Code Sections. The Plan is not a
qualified plan under the Code and benefits are paid by or on behalf of the
Company.

Notwithstanding anything in the Plan to the contrary, with respect to
Grandfathered Amounts, the provisions of the Cytec Supplemental Savings and
Profit Sharing Plan, as amended July 22, 2003, and attached hereto as Appendix
B, shall apply as to the timing and form of payment, and non-scheduled
in-service distributions.

ARTICLE I

Definitions

1.1 “Account Balance” means the sum of the Participant’s salary deferrals,
matching contributions, profit sharing contributions, Transition Credits,
employer contributions, and earnings credited thereon in accordance with the
terms of the Plan.

1.2 “Administrator” means the Vice President of Human Resources of the Company,
or any other person or committee selected from time to time by the Board of
Directors.

1.3 “Board of Directors” means the Board of Directors of the Company.

1.4 “Change in Control” means:

 

  (a) For Grandfathered Amounts, “Change in Control” means a change in control
of the Company which will be deemed to have occurred if:

 

  (i) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (1) the Company, (2) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or (3) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding voting securities;
or

 

2



--------------------------------------------------------------------------------

 

  (ii) During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
Section 1.4(a)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof; or

 

  (iii) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (1) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) 50% or more of the combined voting power of the voting securities
of the Company or such surviving or parent entity outstanding immediately after
such merger or consolidation, or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquired 50% or more of the combined voting
power of the Company’s then outstanding securities; or

 

  (iv) The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

 

  (b) For non-Grandfathered Amounts, a Change of Control shall be deemed to
occur on the date upon which one of the following events occurs:

 

  (i) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or

 

  (ii) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the Company; or

 

3



--------------------------------------------------------------------------------

 

  (iii) A majority of the directors of the Board is replaced during any 12-month
period by directors whose appointment or election is not recommended by a
majority of the directors of the Board prior to the date of the appointment or
election; or

 

  (iv) Any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 60% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition.

1.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.6 “Company” means Cytec Industries Inc.

1.7 “Earnings” means earnings as defined in the Savings Plan without
consideration of the limit on earnings under Section 401(a)(17) of the Code and
without excluding any contributions to this Plan or any other deferred
compensation plan.

1.8 “Eligible Employee” means a Section 401(a)(17) Eligible Employee or a Tax
Limited Eligible Employee.

1.9 “Employees’ Retirement Plan” means the Cytec Salaried and Nonbargaining
Employees’ Retirement Plan, as amended from time to time.

1.10 “Employer” means any of the Company, D’ Aircraft Products, Inc., Cytec
Engineered Materials Inc., Cytec Olean Inc., any successors thereto, and any of
the Company’s subsidiaries which adopts the Plan with the consent of the Board
of Directors.

1.11 “Grandfathered Amount” means that portion of a Participant’s Account
Balance that is vested as of December 31, 2004 (adjusted for hypothetical gains
and losses after such date).

1.12 “Participant” means a Section 401(a)(17) Participant or a Tax Limited
Eligible Participant.

 

4



--------------------------------------------------------------------------------

 

1.13 “Performance Cash” means performance cash paid under the Cytec Industries
Inc. 1993 Stock Award and Incentive Plan, as amended, or any successor plan.

1.14 “Period of Service” means a Period of Service as defined under the Savings
Plan.

1.15 “Plan” means this Cytec Supplemental Savings Plan, as set forth herein, as
amended from time to time.

1.16 “Plan Year” means each twelve (12) consecutive month period commencing each
January 1 and ending on the following December 31.

1.17 “Savings Plan” means the Cytec Employees’ Savings Plan, as amended from
time to time.

1.18 “Section 401(a)(17) Eligible Employee” means any person employed by the
Employer whose annual rate of base pay on any December 1 plus target bonus for
the following year is equal to or greater than the limit on earnings under
Section 401(a)(17) of the Code. The determination of whether an individual first
becomes a Section 401(a)(17) Eligible Employee during the calendar year shall be
based on the individual’s annual rate of base pay for the remainder of the
calendar year.

1.19 “Section 401(a)(17) Participant” means a person who became a Participant
pursuant to Section 2.1(a).

1.20 “Separation from Service” occurs on the date that the Participant dies,
retires, or otherwise has a termination of employment with the Employer (within
the meaning of Treasury Regulation Section 1.409A-1).

1.21 “Tax Limited Code Sections” shall mean Code sections 401(a)(17) or 415 to
the extent that such Code sections limit the benefits that may be provided to
certain Participants under the Savings Plan.

 

5



--------------------------------------------------------------------------------

 

1.22 “Tax Limited Eligible Employee” means any person employed by the Employer
who is not a Section 401(a)(17) Eligible Employee and whose contributions or
Earnings (as defined in the Savings Plan) in any given Plan Year exceed one or
more of the dollar limits under the Tax Limited Code Sections for such Plan
Year.

1.23 “Tax Limited Participant” means a Tax Limited Eligible Employee who becomes
a Participant pursuant to Section 2.1(b).

1.24 “Totally and Permanently Disabled” means that a Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

1.25 “Transition Credits” shall have the same meaning as such term has under the
Savings Plan.

1.26 “Valuation Date” means each day on which the New York Stock Exchange is
open for the trading of securities.

1.27 “Unforeseeable Emergency” means Unforeseeable Emergency as defined in
Article IX of the Plan.

1.28 For purposes of the Plan, unless the context requires otherwise, the
singular includes the plural, and vice-versa. Any reference to a “Section” or
“Article” shall mean the indicated section or article of the Plan unless
otherwise specified.

ARTICLE II

Participation

2.1 Election.

 

  (a)

A Section 401(a)(17) Eligible Employee shall become a Participant effective as
of the date a profit sharing contribution is credited to the Section 401(a)(17)
Eligible Employee’s account pursuant to Article IV or the Section 401(a)(17)
Eligible

 

6



--------------------------------------------------------------------------------

 

Employee elects to defer a portion of Earnings to the Plan pursuant to Article
III, provided that the employee has been designated as a Section 401(a)(17)
Eligible Employee by the Administrator.

 

  (b) A Tax Limited Eligible Employee shall become a Participant effective as of
the date an employer contribution is credited to the Tax Limited Eligible
Employee’s account pursuant to Article IV, provided that the employee has been
designated as a Tax Limited Eligible Employee by the Administrator.

2.2 Continuance of Participation. After an Eligible Employee becomes a
Participant of the Plan, the Eligible Employee shall continue to be an active
Participant in the Plan until the first to occur of the following: (i) such
Participant’s death, (ii) termination of such Participant’s employment,
(iii) such Participant’s Employer ceases to be a member of the controlled group
of corporations which includes the Company, or (iv) the Administrator determines
that such Participant is no longer eligible to participate in the Plan.
Notwithstanding the foregoing, termination of active participation in the Plan
shall not affect the Eligible Employee’s right to be credited with any matching,
profit sharing contributions and Transition Credits to be made with respect to
any period of employment while an Eligible Employee under the Plan.

ARTICLE III

Savings Deferrals

3.1 Deferral Election. With respect to Plan Years beginning after December 31,
2010, prior to the commencement of each Plan Year, a Section 401(a)(17)
Participant may elect to defer up to (a) an amount equal to (50 minus X)% of
Earnings (excluding bonus and Performance Cash that is earned with respect to
such Plan Year); (b) an amount equal to 50% of the Participant’s bonus that is
earned during such Plan Year; and (c) an amount equal to 50% of Performance
Cash, if any, that is earned by the Participant with respect to such Plan Year.
Such deferral limits shall be applied on a per payroll basis. The term “X” shall
equal 100 times the amount obtained by dividing (i) the applicable dollar limit
under Section 402(g) of the Code for such Plan Year, by (ii) the applicable
dollar limit under Section 401(a)(17) of the Code for such Plan Year, rounded up
to the next whole number.

 

7



--------------------------------------------------------------------------------

 

A Section 401(a)(17) Eligible Employee may submit an initial deferral election
with respect to the Plan to the Administrator within thirty (30) days of the
date that such Eligible Employee became an Eligible Employee. A
Section 401(a)(17) Participant may not modify a deferral election during the
Plan Year. If a Participant takes a hardship withdrawal from the Savings Plan
which subjects the Section 401(a)(17) Participant to the requirement that
elective deferrals to all plans maintained by the Employer be discontinued, the
Section 401(a)(17) Participant’s deferral election will be treated as revoked
under the Plan for the entire Plan Years that include the applicable six-month
suspension period.

3.2 Matching Contribution. Each Section 401(a)(17) Participant shall receive a
matching contribution under this Plan equal to the amount of the matching
contribution that would have been made on the Section 401(a)(17) Participant’s
behalf under the Savings Plan without giving effect to contributions to either
this Plan or any other deferred compensation plan but for the imposition of the
limit imposed for that Plan Year under the Tax Limited Code Sections, minus the
amount of the employer matching contributions made to Section 401(a)(17)
Participants under the Savings Plan for that Plan Year. In no event shall
matching contributions under this Plan exceed the amount that is deferred by
such Participant for that Plan Year pursuant to the Plan. The matching
contribution shall be payable at an administratively convenient time subsequent
to the Plan Year, or Separation from Service, if earlier, and shall not be
entitled to any interest.

 

8



--------------------------------------------------------------------------------

 

ARTICLE IV

Profit Sharing Contributions and Transition Credits

4.1 Profit Sharing Contributions. Each Section 401(a)(17) Participant and each
Section 401(a)(17) Eligible Employee shall receive a profit sharing contribution
with respect to each payroll period equal to the amount of the profit sharing
contribution that would have been made on the Section 401(a)(17) Eligible
Employee’s behalf under the Savings Plan but for the imposition of the limits
under the Tax Limited Code Sections less the amount of profit sharing
contributions that such Section 401(a)(17) Eligible Employee actually receives
in the Savings Plan with respect to that payroll period.

4.2 Transition Credits. Each Section 401(a)(17) Participant shall receive
Transition Credits with respect to each payroll period equal to the amount of
the Transition Credits that would have been made on the Section 401(a)(17)
Participant’s behalf under the Savings Plan but for the imposition of the limits
under the Tax Limited Code Sections less the amount of transition credits that
such Section 401(a)(17) Eligible Employee actually receives in the Savings Plan
with respect to that payroll period.

4.3 Employer Contributions on behalf of Tax Limited Eligible Employees. Each Tax
Limited Eligible Employee shall receive an employer contribution after the end
of the Plan Year, or Separation from Service, if earlier, equal to the amount of
matching contributions, transition credits and profit sharing contributions that
the Tax Limited Eligible Employee would have received under the Savings Plan but
for the imposition of the limits under the Tax Limited Code Sections less the
amount of employer matching contributions, transition credits and profit sharing
contributions that such Tax Limited Eligible Employee actually receives in the
Savings Plan with respect to such Plan Year. Such matching amount shall be based
on the average of the Tax Limited Eligible Employee’s deferral elections under
the Savings Plan during the period January 1 through the date the Tax Limited
Eligible Employee reaches any one of the limitations in the Tax Limited Code
Sections.

 

9



--------------------------------------------------------------------------------

 

ARTICLE V

Participant Accounts

5.1 Establishment; Crediting of Amounts Deferred. An account will be established
for each Section 401(a)(17) Participant to reflect the amount credited to a
Section 401(a)(17) Participant as a deferral pursuant to Section 3.1 of the Plan
on the approximate date on which such amounts would have been paid to the
Section 401(a)(17) Participant but for the Section 401(a)(17) Participant’s
election to defer receipt hereunder, as well as the amount of matching
contribution, profit sharing contribution and Transition Credits which is
credited to the Section 401(a)(17) Participant’s hypothetical Account Balance
pursuant to Section 3.2 of the Plan and Article IV of the Plan, respectively.

An account will be established for each Tax Limited Participant to reflect the
amount credited to a Tax Limited Participant as an Employer contribution
pursuant to Section 4.3 of the Plan.

The amounts of hypothetical income and appreciation and depreciation in value of
such hypothetical Account Balance will be credited and debited to, or otherwise
reflected in, such hypothetical Account Balance on a daily basis. Unless
otherwise determined by the Administrator, amounts credited to a hypothetical
Account Balance shall be deemed to be invested in a hypothetical investment as
of the date of deferral, the matching contribution, the profit sharing
contribution, the Transition Credits or the Employer contribution.

5.2 Hypothetical Investment Options. Amounts credited to a Participant’s Account
Balance shall be deemed to be invested, at the Participant’s direction, in one
or more investment

 

10



--------------------------------------------------------------------------------

options as may be specified from time to time by the Administrator on Appendix
A. The Administrator may change or discontinue any hypothetical investment
option available under the Plan in its discretion; provided, however, that,
subject to the authority of the Administrator to disregard the directions of any
Participant, each affected Participant is given the opportunity, without
limiting or otherwise impairing any other right of such Participant regarding
changes in investment directions, to redirect the allocation of the
Participant’s Account deemed invested in the discontinued investment option
among the other hypothetical investment options, including any replacement
option. In the event that a Participant does not provide investment directions,
such Participant’s Account Balance shall be deemed invested in the
age-appropriate Target Retirement Investment Fund — the Target Retirement
Investment Fund closest to the Participant’s normal retirement date.

5.3 Allocation and Reallocation of Hypothetical Investments. A Participant may
allocate amounts credited to the Participant’s Account Balance to one or more of
the hypothetical investment options authorized under the Plan. Subject to the
rules established by the Administrator, a Participant may reallocate amounts
credited to the Participant’s Account Balance as of any Valuation Date up to ten
(10) times per calendar quarter, in accordance with the directions provided by
the Administrator for making such change no later than the date specified by the
Administrator for effecting a change as of a particular valuation date. The
Administrator may, in its discretion, restrict allocation into or reallocation
by specified Participants into or out of specified investment options or specify
minimum amounts that may be allocated or reallocated by Participants. In the
event that a Participant allocates amounts credited to the Participant’s Account
Balance to the Cytec Stock Fund, such Participant shall not be permitted to
reallocate such amounts.

 

11



--------------------------------------------------------------------------------

 

5.4. Trusts. The Company may, in its discretion, establish one or more Trusts
(including sub-accounts under such Trusts), and initially deposit therein
amounts of cash or other property not exceeding the amount of the Company’s
obligations with respect to a Participant’s account established under this
Article V of the Plan. In such case, the amounts of income, appreciation and
depreciation in value of such Account Balance shall be determined by the
Administrator, based upon the hypothetical investment elections made by
Participants. Other provisions of the Plan notwithstanding, the timing of
allocations and reallocations of assets in such Account Balance, and the
investment options available with respect to such Account Balance, may be varied
to reflect the timing of actual investments of the assets of such Trust and the
actual investments available to such Trust, all as determined in the sole
discretion of the Administrator. The Trust’s investment vehicles may include
such other assets as may be selected from time to time.

ARTICLE VI

Vesting

6.1 Salary Deferrals. Account Balances attributable to a Participants’ salary
deferrals under Section 3.1 of the Plan shall be fully vested at all times.

6.2 Matching Contributions, Profit Sharing Contributions, Transition Credits and
Employer Contributions. If a Participant’s account balance under the Cytec
Employees Savings and Profit Sharing Plan is transferred to the Savings Plan,
such Participant shall be fully vested in the Participant’s Account Balance
attributable to matching contributions, profit sharing contributions, Transition
Credits and Employer contributions. All other Participants shall be fully vested
in the Account Balance attributable to matching contributions, profit sharing
contributions, Transition Credits and Employer contributions on the date of such
contributions if

 

12



--------------------------------------------------------------------------------

such Participant has completed two one-year Periods of Service as of that date,
and otherwise will be fully vested in all such contributions after such
Participant has completed two one-year Periods of Service. In the event that the
Participant terminates from employment prior to completing two Periods of
Service, the portion of the Participant’s Account Balance that is not fully
vested as of such date shall be forfeited.

Notwithstanding the foregoing, a Participant shall be fully vested in the
Participant’s Account Balance attributable to matching contributions, profit
sharing contributions, Transition Credits Employer contributions upon attainment
of age 65, death, a determination that the Participant is Totally and
Permanently Disabled, or a Change in Control.

ARTICLE VII

Death Benefits

Upon the death of the Participant, the Participant’s entire Account Balance
shall become fully vested and shall be paid to the Participant’s designated
beneficiary in a lump sum ninety days after the date of the Participant’s death.
If the Participant fails to designate a beneficiary, the Account Balance shall
be distributed to the Participant’s estate.

ARTICLE VIII

Form and Time of Distribution

8.1 Time of Payment. If a Section 401(a)(17) Participant elects to have the
Section 401(a)(17) Participant’s Account Balance paid in a lump sum,
distribution of the Section 401(a)(17) Participant’s Account Balance will be
made six months after the Section 401(a)(17) Participant Separates from Service,
provided that in no event will payment be made later than the fifteenth day of
the third calendar month following the date on which the Section 401(a)(17)
Participant has been Separated from Service for six months. If a
Section 401(a)(17) Participant

 

13



--------------------------------------------------------------------------------

elects to have the Section 401(a)(17) Participant’s Account Balance paid in
annual installments, the first installment payment will be made six months after
the Section 401(a)(17) Participant Separates from Service, provided that in no
event will the first installment payment be made later than the fifteenth day of
the third calendar month following the date on which the Section 401(a)(17)
Participant has been Separated from Service for six months. Subsequent
installment payments will be paid on the twelve month anniversary of the date
that the Section 401(a)(17) Participant has been Separated from Service for six
months.

A Tax Limited Participant’s Account Balance will be paid in a lump sum six
months after the Tax Limited Participant Separates from Service, provided that
in no event will payment be made later than the fifteenth day of the third
calendar month following the date on which the Tax Limited Participant has been
Separated from Service for six months.

8.2 Form of Distribution. The Section 401(a)(17) Participant’s Account Balance
with respect to each Plan Year commencing with 2005, as adjusted for
hypothetical gains and losses, shall be distributed in accordance with the
Section 401(a)(17) Participant’s election for that Plan Year. The Participant
may choose between five, ten or fifteen annual installments, or a lump sum
payment. In the event the Section 401(a)(17) Participant chooses to have the
Account Balance with respect to any Plan Year distributed in annual
installments, each payment shall equal the Section 401(a)(17) Participant’s
Account Balance as of the business day immediately preceding the date on which
the installment payment will be made divided by the number of installment
payments remaining in the elected installment period, less any applicable
withholding. For purposes of the Plan, the annual installment option shall be
treated as a single payment.

 

14



--------------------------------------------------------------------------------

 

The Administrator shall solicit a distribution election with respect to
deferrals, matching contributions, profit sharing contributions and Transition
Credits for each Plan Year from every Section 401(a)(17) Participant by
December 31 of the preceding Plan Year. Section 401(a)(17) Eligible Employees
who become Section 401(a)(17) Participants after January 1, shall make a
distribution election within the thirty day period after they become
Section 401(a)(17) Participants. If a Section 401(a)(17) Participant fails to
make a distribution election for any Plan Year, the Section 401(a)(17)
Participant’s Account Balance with respect to that Plan Year, as adjusted for
hypothetical income and losses, shall be paid in annual installments over a
five-year period.

A Section 401(a)(17) Participant may change a distribution election as to the
payment schedule for the Section 401(a)(17) Participant’s Account Balance with
respect to any Plan Year commencing with the 2005 Plan Year provided that such
election is changed one year prior to the date that distribution of the
Section 401(a)(17) Participant’s Account Balance for that Plan Year would
commence, or be paid, and distribution under the new payment schedule shall not
commence, or be paid, until five years after the date that distribution of the
Section 401(a)(17) Participant’s Account Balance for that Plan Year would have
commenced, or been paid, but for the change in payment schedule. A
Section 401(a)(17) Participant may change a distribution election for
Grandfathered Amounts in accordance with the provisions set forth in Appendix B.

A Tax Limited Participant’s Account Balance will be paid in a lump sum.

8.3 Lump Sum Distribution of Small Amounts. If the Participant’s Account Balance
as of the date of Separation from Service is under the amount specified in
Section 402(g) of the Code, the Administrator shall immediately distribute the
Participant’s Account Balance in a lump sum, less any applicable withholding,
notwithstanding the terms of a Section 401(a)(17)

 

15



--------------------------------------------------------------------------------

Participant’s installment election pursuant to Section 8.2 of the Plan. For
purposes of determining whether a Participant’s Account Balance is payable under
this Section 8.3 of the Plan, all plans of the Employer that are required to be
aggregated pursuant to Section 409A of the Code, shall be aggregated. In the
event that an amount is payable under this Section 8.3 of the Plan, benefits
under all similar plans must be paid to the Participant at the same time as the
Participant’s Account Balance is paid.

8.4 Change in Control. Notwithstanding Section 8.1 of the Plan, in the event of
a Change in Control, the Participant’s Account Balance as of the date of such
Change in Control (or, if later, as of the date of distribution) will be
distributed immediately in a single lump sum but in no event later than the
ninetieth day following the Change in Control. Such distribution will include
hypothetical income, appreciation and depreciation computed in accordance with
Section 5.2 of the Plan through the Valuation Date preceding the date of
distribution. Such distribution shall not affect the Participant’s continuing
membership in the Plan under Section 2.2 of the Plan.

ARTICLE IX

Unforeseeable Emergencies

Other provisions of the Plan notwithstanding, if, upon the written application
of a Participant, the Administrator determines that the Participant has suffered
an Unforeseeable Emergency, then the Administrator may authorize a distribution
hereunder from such Participant’s non-Grandfathered Amount Account Balance on
account of such Unforeseeable Emergency. Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from:

 

  (a) A sudden and unexpected illness or accident of the Participant or of the
Participant’s spouse, beneficiary or dependent (as defined in Section 152(a) of
the Code);

 

16



--------------------------------------------------------------------------------

 

  (b) The loss of a Participant’s property due to casualty (including the need
to rebuild a home following damage to a home not otherwise covered by
insurance);

 

  (c) Imminent foreclosure of or eviction from the Participant’s primary
residence;

 

  (d) The need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication;

 

  (e) The need to pay for the funeral expenses of the Participant’s spouse,
beneficiary or dependent (as defined in Section 152(a) of the Code); and

 

  (f) Other similar or extraordinary and unforeseeable circumstances arising as
a result of events beyond the control of the Participant.

The circumstances that would constitute an Unforeseeable Emergency will depend
upon the facts of each case, and the Administrator has the sole and exclusive
ability to determine whether such an Unforeseeable Emergency exists, but, in any
case, an Unforeseeable Emergency may not be made to the extent that such
hardship is or may be relieved (a) through reimbursement or compensation by
insurance or otherwise (without regard to a loan or a withdrawal from the
Savings Plan or any other qualified plan maintained by the Company), or (b) by
liquidation of the Participant’s assets, to the extent that the liquidation of
assets would not itself cause severe financial hardship. The amounts distributed
with respect to an Unforeseeable Emergency shall not exceed the amounts
necessary to satisfy such Unforeseeable Emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution. Distributions on
account of an Unforeseeable Emergency shall be made ninety days following the
date on which the request for a distribution is approved by the Administrator.

If, upon the written application of a Participant, the Administrator determines
that the Participant has suffered a hardship within the meaning of Appendix B,
then the Administrator may authorize a distribution from such Participant’s
Grandfathered Amounts hereunder on account of such hardship in accordance with
the provisions of Appendix B.

 

17



--------------------------------------------------------------------------------

 

ARTICLE X

Administration

10.1 Administrator. The Administrator shall supervise the daily management and
administration of the Plan. The Administrator shall serve without compensation.

10.2 Responsibilities and Powers of the Administrator.

The Administrator shall have the responsibility:

 

  (a) To administer the Plan in accordance with the terms hereof, and to
exercise all powers specifically conferred upon the Administrator hereby or
necessary to carry out the provisions thereof:

 

  (b) To keep all records relating to Participants of the Plan and such other
records as are necessary for proper operation of the Plan; and

 

  (c) To construe the Plan, which construction shall be conclusive, correct any
defects, supply omissions, and reconcile inconsistencies to the extent necessary
to effectuate the Plan.

10.3 Operation of the Administrator. In carrying out the Administrator’s
functions hereunder:

 

  (a) The Administrator may adopt rules and regulations necessary for the
administration of the Plan and which are consistent with the provisions hereof;

 

  (b) Written records shall be kept of all acts and decisions;

 

  (c) The Administrator may also delegate, in writing, any of its
responsibilities and powers to an individual(s) who is not a fiduciary;

 

  (d) The Administrator shall have the right to hire, at the expense of the
Employer, such professional assistants and consultants as the Administrator, in
the Administrator’s sole discretion, deems necessary or advisable, including,
but not limited to, accountants, actuaries, consultants, counsel and such
clerical assistance as is necessary for proper discharge of the Administrator’s
duties; and

 

18



--------------------------------------------------------------------------------

 

  (e) The Administrator will furnish statements to each Participant reflecting
the amount credited to a Participant’s Account and transactions therein not less
frequently than once each calendar quarter.

10.4 Claim and Appeal Procedure. The Administrator shall provide adequate notice
in writing to any Participant or to any beneficiary (the “Claimant”) whose claim
for benefits under the Plan has been denied. The Administrator’s notice to the
Claimant shall set forth:

 

  (a) The specific reason for the denial;

 

  (b) Specific references to pertinent Plan provisions upon which the
Administrator based its denial;

 

  (c) A description of any additional material and information that is needed;

 

  (d) That any appeal the Claimant wishes to make of the adverse determination
must be in writing to the Administrator within seventy-five (75) days after
receipt of the Administrator’s notice of denial of benefits. The Administrator’s
notice must further advise the Claimant that the Claimant’s failure to appeal
the action to the Administrator in writing within the seventy-five (75) day
period will render the Administrator’s determination final, binding and
conclusive; and

 

  (e) The name and address to whom the Claimant may forward an appeal.

If the Claimant should appeal to the Administrator, the Claimant, or the
Claimant’s duly authorized representative, may submit, in writing, whatever
issues and comments the Claimant or the Claimant’s duly authorized
representative feels are pertinent. The Claimant, or the Claimant’s duly
authorized representative, may review pertinent Plan documents. The
Administrator shall re-examine all facts to the appeal and make a final
determination as to whether the denial of benefits is justified under the
circumstances. The Administrator shall advise the Claimant of its decision
within sixty (60) days of the Claimant’s written request for review, unless
special circumstances (such as a hearing) would make the rendering of a decision
within the sixty (60) day limit unfeasible, but in no event shall the
Administrator render a decision respecting a denial for a claim of benefits
later than one hundred twenty (120) days after its receipt of a request for
review. The Administrator’s notice to the Claimant shall set forth:

 

  (i) The specific reason for the denial;

 

19



--------------------------------------------------------------------------------

 

  (ii) Specific references to pertinent Plan provisions upon which the
Administrator based its denial;

 

  (iii) A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim; and

 

  (iv) A statement that the Claimant has a right to bring a civil action under
Section 502(a) of ERISA.

10.5 Indemnification. In addition to any other indemnification that a fiduciary,
including but not limited to the Administrator, is entitled to, the Employer
shall indemnify such fiduciary from all claims for liability, loss or damage
(including payment of expenses in connection with defense against such claim)
arising from any act or failure to act which constitutes a breach of such
individual’s fiduciary responsibilities with respect to the Plan under any
aspects of the law.

ARTICLE XI

Miscellaneous

11.1 Benefits Payable by the Employer. All benefits payable under the Plan
constitute an unfunded obligation of the Employer. Payments shall be made, as
due, from the general funds of the Employer or, if applicable, from a grantor
trust established by the Employer. The Employer, at its option, may maintain one
or more bookkeeping reserve accounts to reflect its obligations under the Plan
and may make such investments as it may deem desirable to assist it in meeting
its obligations under the Plan. Any such investments shall be assets of the
Employer subject to claims of its general creditors. No person eligible for a
benefit under the Plan shall have any right, title to or interest in any such
investments.

11.2 Amendment or Termination.

 

  (a)

The Board of Directors reserves the right to amend, modify, or restate or
terminate the Plan in accordance with this Section 11.2 of the Plan. No such

 

20



--------------------------------------------------------------------------------

 

action by the Board of Directors shall reduce a Participant’s Account Balance as
of the time thereof. The provisions of this Section 11.2 of the Plan prohibiting
an action by the Board of Directors which would reduce a Participant’s Account
Balance cannot be amended without the consent of all Participants (including
those who have retired). Any amendment to the Plan shall be made in writing by
the Board of Directors, with or without a meeting, or by such other committee or
persons to whom the Board of Directors has specifically delegated the authority
to make such amendment.

 

  (b) If the Plan is terminated, a determination shall be made of each
Participant’s Account Balance as of the Plan termination date (determined in
accordance with Section 11.2(a)).

11.3 Status of Employment. Nothing herein contained shall be construed as
conferring any rights upon any Participant or any person for a continuation of
employment, nor shall it be construed as limiting in any way the right of the
Employer to discharge any Participant or to treat the Participant without regard
to the effect which such treatment might have upon the Participant as a
Participant of the Plan.

11.4 Payments to Minors and Incompetents. If a Participant or Beneficiary
entitled to receive any benefits hereunder is a minor or is deemed by the
Administrator or is adjudged to be legally incapable of giving valid receipt and
discharge for such benefits, they will be paid to the duly appointed guardian of
such minor or incompetent legally appointed person as the Administrator might
designate. Such payment shall, to the extent made, be deemed a complete
discharge of any liability for such payment under the Plan.

11.5 Tax Withholding. The Company and any subsidiary or affiliated entity shall
have the right to deduct from amounts otherwise payable in settlement of an
Account Balance and any sums that federal, state, local or foreign tax law
requires to be withheld with respect to such payment.

 

21



--------------------------------------------------------------------------------

 

11.6 Limitation. A Participant and a Beneficiary shall assume all risk in
connection with any decrease in value of the Account Balance and neither the
Company or any subsidiary or affiliated entity, the Committee nor the
Administrator shall be liable or responsible therefor.

11.7 Construction. The captions and numbers preceding the sections of the Plan
are included solely as a matter of convenience of reference and are not to be
taken as limiting or extending the meaning of any of the terms and provisions of
the Plan. Whenever appropriate, words used in the singular shall include the
plural or the plural may be read as the singular, and male references shall
include female and neuter, and vice versa.

11.8 Severability. In the event that any provision of the Plan shall be declared
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions of the Plan but shall be fully severable, and
the Plan shall be construed and enforced as if said illegal or invalid provision
had never been inserted herein.

11.9 Status. The establishment and maintenance of, or allocations and credits
to, the Account Balance of any Participant shall not vest in any Participant any
right, title or interest in and to any specific assets or benefits except at the
time or times and upon the terms and conditions and to the extent expressly set
forth in the Plan and in accordance with the terms of the Trust.

11.10 Inalienability of Benefits. The right of any person to any benefit or
payment under the Plan shall not be subject to voluntary or involuntary
transfer, alienation or assignment, and, to the fullest extent permitted by law,
shall not be subject to attachment, execution, garnishment, sequestration or
other legal or equitable process. In the event a person who is receiving or is
entitled to receive benefits under the Plan attempts to assign, transfer or
dispose of such right, or if an attempt is made to subject said right to such
process, such assignment, transfer or disposition shall be null and void.

 

22



--------------------------------------------------------------------------------

 

11.11 Governing Law. Except to the extent pre-empted by federal law, the
provisions of the Plan will be construed according to the laws of the State of
New Jersey.

*        *        *

 

/s/ Roy Smith     October 21, 2010  ROY SMITH    

  DATE                

/s/ Marilyn R. Charles     October 21, 2010  MARILYN R. CHARLES    
  DATE                

 

23



--------------------------------------------------------------------------------

 

APPENDIX A

The following Investment Options have been selected by the Administrator for the
hypothetical investment of a Participant’s Account Balance:

Cytec Stock Fund

Vanguard Prime Money Market Fund

Vanguard LIFEStrategy Fund Conservative Growth Portfolio

Vanguard LIFEStrategy Fund Growth Portfolio

Vanguard Balanced Index Fund

Vanguard Index Trust – 500 Portfolio

Vanguard Explorer Fund

Vanguard International Growth Portfolio

Vanguard Target Retirement Funds

Vanguard PRIMECAP Fund

Vanguard Total Bond Market Index Fund

Vanguard Equity Income Fund

Vanguard Mid-Cap Index Fund

Vanguard Small-Cap Index Fund

 

24



--------------------------------------------------------------------------------

 

APPENDIX B

Cytec Supplemental Savings and Profit Sharing Plan effective as of July 22,
2003.

 

25